                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
                                           )
AMICA MUTUAL INSURANCE CO.,               )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )
                                           )
                                           )
ISAAC RIVERA, JESUS RIVERA,               )  Civil Action No. 17-10985-DJC
CARMEN POZO-RIVERA and                    )
RYAN MORRELL,                             )
                                           )
                  Defendants.             )
                                           )
                                           )
__________________________________________)

                               MEMORANDUM AND ORDER

CASPER, J.                                                                    November 19, 2018

I.     Introduction

       Plaintiff Amica Mutual Insurance Company (“Amica”) has filed this lawsuit against

Defendants Isaac Rivera (“Isaac”), Jesus Rivera (“Jesus”), Carmen Pozo-Rivera (“Carmen”) and

Ryan Morrell (“Morrell”) (collectively, the “Defendants”) seeking a declaratory judgment stating

that Amica has no liability to the Defendants in connection with a negligence lawsuit against Isaac.

D. 17. Amica has moved for summary judgment. D. 43. For the reasons stated below, the Court

DENIES the motion.

II.    Standard of Review

       The Court grants summary judgment where there is no genuine dispute as to any material

fact and the undisputed facts demonstrate that the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). “A fact is material if it carries with it the potential to affect the


                                                 1
outcome of the suit under the applicable law.” Santiago–Ramos v. Centennial P.R. Wireless Corp.,

217 F.3d 46, 52 (1st Cir. 2000) (quoting Sánchez v. Alvarado, 101 F.3d 223, 227 (1st Cir. 1996))

(internal quotation mark omitted). The movant “bears the burden of demonstrating the absence of

a genuine issue of material fact.” Carmona v. Toledo, 215 F.3d 124, 132 (1st Cir. 2000); see

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant meets its burden, the non-

moving party may not rest on the allegations or denials in its pleadings, Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 256 (1986), but “must, with respect to each issue on which she would

bear the burden of proof at trial, demonstrate that a trier of fact could reasonably resolve that issue

in her favor,” Borges ex rel. S.M.B.W. v. Serrano–Isern, 605 F.3d 1, 5 (1st Cir. 2010). “As a

general rule, that requires the production of evidence that is ‘significant[ly] probative.’” Id.

(quoting Anderson, 477 U.S. at 249) (alteration in original). The Court “view[s] the record in the

light most favorable to the nonmovant, drawing reasonable inferences in his favor.” Noonan v.

Staples, Inc., 556 F.3d 20, 25 (1st Cir. 2009).

       Generally in the insurance context, “[t]he proper interpretation of an insurance policy is a

matter of law to be decided by a court, not a jury.” Boazova v. Safety Ins. Co., 462 Mass. 346,

350 (2012); see Matusevich v. Middlesex Mut. Assurance Co., 782 F.3d 56, 59 (1st Cir. 2015)

(quoting Atlas Pallet, Inc. v. Gallagher, 725 F.2d 131, 134 (1st Cir. 1984)) (explaining that “[i]n

the insurance context, if the facts upon which liability is claimed or denied are undisputed, then

‘the existence or amount of liability depends solely upon a construction of the policy, [and] the

question presented is one of law for the court to decide’”). However, “when the facts support

plausible but conflicting inferences on a pivotal issue in the case, the judge may not choose

between those inferences at the summary judgment stage.” Coyne v. Taber Partners I, 53 F.3d

454, 460 (1st Cir. 1995).



                                                  2
III.    Factual Background

        The following facts are undisputed unless otherwise noted. This action arises out of an

incident that occurred on October 18, 2016 at the residence of Defendants Jesus and Carmen. D.

45 at 2. Jesus and Carmen own a single family home in Leominster, Massachusetts (the “Rivera

home”). Id. Their son, Isaac, lives with them, including at the time of the incident in question.

Id.; D. 45-3 at 3.

        A.      Morrell’s Injury During Isaac’s Arrest

        Prior to the incident on October 18, 2016, Isaac’s girlfriend obtained a temporary

restraining order against Isaac that was in effect until December 19, 2016. D. 45 at 3. On the

afternoon of October 18, 2016, Isaac’s girlfriend reported to the Leominster Police Department

that Isaac had violated the terms of the restraining order. Id. In response, four Leominster officers

went to the Rivera home looking for Isaac. Id. The officers were Officer Daniel M. Proietti

(“Proietti”), Officer William C. Taylor (“Taylor”), Sergeant Ryan D. Malatos (“Malatos”) and

Defendant Morrell. Id.

        When the officers arrived at the Rivera home, Jesus let them into the house and told them

Isaac was in the shower. Id. Carmen was at work at the time and was not present. Id. Jesus told

Isaac to dry off because the police were there to take him into custody. Id. at 3-4. The officers

waited in the hallway outside the bathroom. Id. at 4. Initially, the officers asked Jesus to get

clothes for Isaac while Isaac stayed in the bathroom. Id. Jesus told the officers he did not know

where Isaac’s clothes were and the officers agreed Isaac could return to his bedroom to retrieve

his clothes. Id. Proietti and Taylor escorted Isaac to his bedroom where he got dressed. Id.

        While in Isaac’s bedroom, Taylor attempted to place handcuffs on Isaac while Proietti held

Isaac’s left wrist. Id. Isaac broke away from Proietti’s grasp. Id. According to Isaac, Isaac



                                                 3
“panicked” and moved towards the living room. D. 47 at 2; D. 47-2 at 3. Isaac also testified that

he “panicked” because the prospect of being arrested triggered his anxiety. D. 47 at 3; D. 47-2 at

6. It is undisputed that Isaac then ran from the bedroom towards the hallway and Morrell was

standing in the hallway. D. 45 at 4; D. 47 at 3. According to Proietti, Isaac “rushed forward like

a bull” toward Morrell and then down a narrow hallway toward the kitchen. D. 45-16 at 10.

According to Isaac and Morrell, Isaac attempted to run past Morrell and other obstacles in the hall

to get outside and escape. D. 47-2 at 12; D. 47-3 at 8. Morrell testified that as Isaac ran past him

in the hallway, he grabbed onto Isaac, first on Isaac’s side and then from the back. D. 47-3 at 3-4.

Morrell further testified it was like a “bear hug.” Id. at 3. According to Morrell, Isaac’s momentum

carried him and Isaac down the hallway and they “bounced off the walls towards the kitchen.” Id.

at 4. Malatos wrote in the police report that he grabbed the right side of Isaac’s body while Morrell

had the other side. D. 45-6 at 10. According to Malatos, the three men (Malatos, Morrell and

Isaac) fell into the glass china cabinet in the hallway causing the glass to shatter. Id. According

to Isaac, the glass in the cabinet broke after two officers “threw” him into the cabinet and he was

“tackled.” D. 47-2 at 7, 9.

       During the struggle in the hallway, Morrell injured his hand, the injury at issue in this case.

D. 45 at 4; D. 47 at 3. Morrell testified that “[his] hand was crushed into the wall leading into the

living room.” D. 47-3 at 6. The living room is at the opposite end of the hallway from where Isaac

initially ran out of the bedroom. D. 47 at 3. According to Jesus, the hallway is very narrow and

two people cannot fit side by side in it. D. 45-14 at 21.

       Isaac testified that he did not see Morrell get hurt and does not know how Morrell got hurt.

D. 47 at 3; D. 47-2 at 7-8. Isaac further testified that it was not his intention to injure Morrell or

any police officer. D. 47 at 3-4; D. 47-2 at 10.



                                                   4
       Isaac was ultimately subdued by Taylor using a taser gun and was arrested in the living

room. D. 45 at 5. Morrell received medical attention for the injury to his hand at Leominster

hospital. Id.

       B.       Criminal Charges Against Isaac

       As a result of this incident, Isaac was charged with resisting arrest and assault and battery

on a police officer, among other charges. D. 45 at 5. With regard to the charge of assault and

battery, the criminal complaint states: “On 10/18/2016 [Isaac] did assault and beat Ryan Morrell,

a police officer who was then engaged in the performance of his or her duties . . . .” D. 45 at 5; D.

45-7 at 3. Regarding the charge of resisting arrest, the complaint states:

       On 10/18/2016 [Isaac] did knowingly prevent or attempt to prevent a police officer
       . . . who was acting under color of his or her official authority, from effecting an
       arrest, by: (1) using or threatening to use physical force or violence against the
       police officer or another; or (2) using some other means which created a substantial
       risk of causing bodily injury to such police officer or another . . . .

D. 45 at 5; D. 45-7 at 3.

       On January 12, 2017, Isaac pled guilty to the assault and battery on a police officer and

resisting arrest charges. D. 45 at 5. During the plea colloquy, Isaac agreed with the District

Attorney’s recitation of the facts, which included the following statement: “When the officers

went to place the defendant under arrest, he did violently thrash around and did resist arrest and

during the course of that arrest, he did commit an assault and battery on Officer Morrell.” D. 45

at 6; D. 45-11 at 8.

       C.       Morrell’s Civil Suit Against Isaac

       Morrell filed suit against Isaac in Worcester Superior Court on February 7, 2017 (the “Civil

Action”) in connection with the October 18 incident. D. 45 at 6; D. 45-8. The complaint in the




                                                 5
Civil Action claims a single count of negligence. D. 45-8. Morrell alleges Isaac “negligently

resisted arrest causing [Morrell’s] injuries.” D. 45-8 at 3.

       D.      Amica’s Homeowner’s Policy Issued to Jesus and Carmen

       Amica issued a homeowner’s policy (the “Policy”) to Jesus and Carmen for the Rivera

home with effective dates of August 20, 2016 to August 20, 2017. D. 45 at 6. Under the Policy,

residents of the household who are relatives are covered as “insureds.” D. 45-9 at 9. At the time

of the October 18 incident, Isaac lived with his parents at the Rivera home. D. 45 at 2. The Policy

includes a personal liability coverage limit of $300,000 per occurrence and a Medical Payments

coverage limit of $1,000 per person. Id. at 6.

       The Personal Liability coverage clause of the Policy provides as follows:

       If a claim is made or a suit is brought against an insured for damages because of
       bodily injury . . . caused by an occurrence to which this coverage applies, we will:

       1.      Pay up to our limit of liability for the damages for which an insured is
       legally liable. Damages include prejudgment interest awarded against an insured
       and;

       2.       Provide a defense at our expense by counsel of our choice, even if the suit
       is groundless, false or fraudulent. We may investigate and settle any claim or suit
       that we decide is appropriate. Our duty to settle or defend ends when our limit of
       liability for the occurrence has been exhausted by payment of a judgment or
       settlement.

D. 45-9 at 25 (emphases in original). The Policy defines “occurrence” as “an accident, including

continuous or repeated exposure to substantially the same general or harmful conditions, which

results, during the policy period, in . . . bodily injury . . . .” Id. at 10 (emphasis in original).

“Bodily injury” is defined as “bodily harm, sickness or disease, including required care, loss of

services and death that results.” Id. at 9. Personal Liability coverage under the Policy does not

apply to “Expected Or Intended Injury,” which is defined as “Bodily injury . . . which is

expected or intended by an insured even if the resulting bodily injury . . . [i]s of a different kind,

                                                  6
quality or degree than initially expected or intended; or . . . [i]s sustained by a different person,

entity or property than initially expected or intended.” D. 45-9 at 27 (emphases in original).

       Jesus and Carmen submitted an insurance claim to Amica asserting that Amica has a duty

to defend and indemnify Isaac in the Civil Action. D. 45 at 6.1

IV.    Procedural History

       Amica instituted this action on May 30, 2017. D. 1. Defendants Carmen, Isaac and Jesus

were defaulted on November 13, 2017, leaving Morrell as the only non-defaulted Defendant.

D. 14. Amica has now moved for summary judgment. D. 43. The Court heard counsel on the

pending motion and took the matter under advisement. D. 49.

V.     Discussion

       Amica seeks a declaratory judgment affirming that: 1) Amica has no duty to defend Isaac

in the Civil Action, 2) Amica has no duty to indemnify Isaac in connection with any claims arising

out of or relating to the Civil Action, 3) Amica may immediately withdraw from the defense of

Isaac in the Civil Action and 4) Amica is entitled to reimbursement of all payments made for the

defense of Isaac in the Civil Action.2 D. 17 at 7.

       Amica argues that there are no issues of material fact in this case and that Amica is entitled

to a declaratory judgment relating to its responsibilities in the Civil Suit as a matter of law.

Conversely, Morrell argues that there is a dispute of material fact concerning whether Isaac

intended to harm Morrell. Morrell asserts that Amica has failed to present evidence proving that


1
 Morrell also submitted a claim to Amica under the Policy to receive $1,000 in Medical Payments
Coverage, but has since withdrawn that claim. D. 47 at 1; D. 47-1.
2
  In Amica’s memorandum in support of its motion for summary judgment, Amica made a fifth
request for a declaratory judgment that it had no duty to pay for Morrell’s medical expenses under
the Policy. D. 45 at 1. After Amica moved for summary judgment, however, Morrell withdrew
his claim for medical expenses. D. 47 at 1; D. 47-1. The Court’s analysis, therefore, is limited to
the other four parts of Amica’s requested relief cited above.

                                                 7
Isaac intentionally injured Morrell such that either there was no “occurrence” under the terms of

the Policy or that Morrell’s injury falls within the Policy’s exception to coverage for bodily injury

that was “expected or intended.”

       A.      The Arrest Report for Isaac and the Criminal Complaint Against Isaac

       As a preliminary matter, Morrell has argued that two exhibits to Amica’s motion for

summary judgment are inadmissible and should be stricken from the summary judgment record.

D. 47 at 2. One is the arrest report for Isaac, D. 45-6, and the other is the criminal complaint

relating to Isaac, D. 45-7. Morrell alleges that both documents are inadmissible and not properly

authenticated. D. 47 at 2.

       As to the admissibility of the arrest report, Morrell contends the statements made by the

officers in the police report constitute inadmissible hearsay. Id. Amica counters that the report

falls under the hearsay exception for public records contained in Fed. R. Evid. 803(8). D. 50 at 2.

That exception allows for the admission of:

       [a] record or statement of a public office if: (A) it sets out: (i) the office's activities;
       (ii) a matter observed while under a legal duty to report, but not including, in a
       criminal case, a matter observed by law-enforcement personnel; or (iii) in a civil
       case or against the government in a criminal case, factual findings from a legally
       authorized investigation; and (B) the opponent does not show that the source of
       information or other circumstances indicate a lack of trustworthiness.

Fed. R. Evid. 803(8). In a civil case, police reports fall under the public records exception.

Schwartz v. United States, 149 F.R.D. 7, 9 (D. Mass. 1993); accord Lubanski v. Coleco Indus.

Inc., 929 F.2d 42, 45 (1st Cir. 1991) (citing Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 170

(1988)). In Schwartz, this Court also stated that “the burden is on the party challenging the validity

of an official report to show that it is untrustworthy.” Schwartz, 929 F.R.D. at 11. Because Morrell

has neither offered any legal or factual reasons to depart from the reasoning in Schwartz nor alleged

any circumstances to show the report lacks trustworthiness, the Court deems the report to be

                                                    8
admissible. As to the authentication of the police report, not only did Amica’s counsel swear to

its authenticity, D. 45-1 ¶ 8, but all of the officers whose narratives are included in the report also

testified to the report’s authenticity during their depositions, see D. 45-16 at 44-45; D. 45-17 at

34-35; D. 45-18 at 68-69; see also D. 50 at 4 (Amica noting that the report used in the depositions

is the same as the one attached at D. 45-6). The Court, therefore, declines to strike the report from

the record.

       As to the criminal complaint, Morrell posits that it is inadmissible because it is not signed

or dated and the affidavit of counsel is insufficient to authenticate it because counsel lacks personal

knowledge of its authenticity. D. 47 at 2. Amica’s counsel attests in her affidavit that the exhibit

is a true and accurate copy of the criminal complaint she received from the Worcester District

Attorney’s Office pursuant to a public records request. D. 45-1 ¶ 10. Her affidavit satisfies the

authentication requirements of the Federal Rules of Evidence that “the proponent must produce

evidence sufficient to support a finding that the item is what the proponent claims it is.” Fed. R.

Evid. 901(a). Amica also correctly points out that the Court may take judicial notice of the criminal

complaint. See Kowalski v. Gagne, 914 F.2d 299, 305 (1st Cir. 1990) (stating that “[i]t is well-

accepted that federal courts may take judicial notice of proceedings in other courts if those

proceedings have relevance to the matters at hand”); Goguen v. Textron, Inc., 234 F.R.D. 13, 19

(D. Mass 2006) (explaining that “the Court may take judicial notice of documents filed in another

court to establish the fact of litigation—though not necessarily for the truth of the matters asserted

within those documents”). The Court, therefore, deems the criminal complaint to be properly

included in the summary judgment record.

       B.      The Duty to Defend and the Duty to Indemnify




                                                  9
       Amica argues that it has no duty to defend Isaac in the Civil Action nor indemnify him for

any losses. The existence of the duty to defend depends on a comparison of the allegations in the

Civil Action to those of the provisions of the Policy. “Any uncertainty as to whether the pleadings

include or are reasonably susceptible to an interpretation that they include a claim covered by the

policy terms is resolved in favor of the insured.” Holyoke Mut. Ins. Co. in Salem v. Vibram USA,

Inc., 480 Mass. 480, 484 (2018) (citation and internal quotation marks omitted). Here, the

complaint in the Civil Action alleges a single count against Isaac for “negligently resist[ing] arrest

causing [Morrell’s] injuries.” D. 45-8 at 3. The Policy states that Amica will “[p]rovide a defense

at [Amica’s] expense by counsel of [Amica’s] choice, even if the suit is groundless, false or

fraudulent . . .” for claims brought against an “insured” for “bodily injury . . . caused by an

occurrence to which this coverage applies.” D. 45-9 at 25 (emphases in original). Accordingly,

the operative questions before the Court are whether Morrell’s injury was caused by an

“occurrence” covered by the Policy and, if so, whether the occurrence is otherwise excluded from

coverage under the Policy because the bodily harm to Morrell was “expected or intended.”3 The

duty to defend is “broader” than the duty to indemnify, Doe v. Liberty Mut. Ins. Co., 423 Mass.

366, 368 (1996), but for both duties the Court’s “task is to match the complaint against the policy,”

Swift v. Fitchburg Mut. Ins. Co., 45 Mass. App. Ct. 617, 623 (1998) (citation and internal quotation

mark omitted).

       First, the Court must determine whether Amica is entitled to judgment as a matter of law

that Morrell’s injury did not result in an “occurrence” as defined in the Policy. Both parties rely

on Massachusetts law construing the word “accident” to interpret the term “occurrence” in the



3
 A threshold question exists as to whether Isaac is covered by the Policy, which is in his parents’
name. Morrell contends it is undisputed that Isaac is an “insured” under the Policy, D. 47 at 4, and
Amica does not appear to contest this position.
                                                 10
Policy.    The word “accident,” in the context of insurance liability, means an “unexpected

happening without intention or design.” Quincy Mut. Fire Ins. Co. v. Abernathy, 393 Mass. 81,

83 (1984). The Supreme Judicial Court further held that “the resulting injury which ensues from

the volitional act of an insured is still an ‘accident’ within the meaning of an insurance policy if

the insured does not specifically intend to cause the resulting harm or is not substantially certain

that such harm will occur.” Id. at 84. The Supreme Judicial Court has also noted repeatedly that

“[n]egligent conduct cannot be intentional conduct.” Waters v. Blackshear, 412 Mass. 589, 590

(1992) (citing Sabatinelli v. Butler, 363 Mass. 565, 567 (1973)). Because the Civil Action alleges

negligence, which falls under the umbrella of injuries caused by “accident,” the Court concludes

that a reasonable jury could find that Morrell’s injury was caused by an “occurrence” under the

Policy. The Court, therefore, moves to the second part of the inquiry, which is the applicability of

the exclusionary clause of the Policy to Morrell’s injuries.

          In Massachusetts there are two “strands” of cases examining the applicability of

exclusionary provisions for “expected or intended” injuries. Hanover Ins. Co. v. Talhouni, 413

Mass. 781, 784 (1992). “The first strand is comprised of cases where . . . an intent to cause injury

exist[s] as a matter of law due to the nature of the act.” Id. For example, rape and forceful sexual

molestation falls into this first strand. Id. (citing Worcester Ins. Co. v. Fells Acres Day Sch., Inc.,

408 Mass. 393, 399-400 (1990)). For another example, pushing a person down the stairs causes

injuries that are “expected” as a matter of law. Terrio v. McDonough, 16 Mass. App. Ct. 163, 169

(1983). The second strand is comprised of cases in which the insured’s intent cannot be inferred

as a matter of law and the parties submit the issue to a factfinder. Talhouni, 413 Mass. at 785. In

such a case, “the dispositive question is whether . . . the [insured] intended, or knew with




                                                  11
substantial certainty, that some injury would result from his conduct.” Id. (alterations in original)

(quoting Kowalski, 914 F.2d at 304) (internal quotation marks omitted).

       Amica argues that Isaac’s intent to injure Morrell can be inferred as a matter of law and,

therefore, falls within the first strand of cases. D. 45 at 14. Amica likens Isaac’s actions to those

described in Fells Acres, 408 Mass. at 393. Fells Acres involved an insurance claim for injuries

caused by forced sexual molestation and rape. Id. at 399. In Fells Acres, the Supreme Judicial

Court stated that rape was “indistinguishable from any other deliberate assault and battery,” id. at

399-400, and that “child molestation and the injury caused by it are so closely tied as to be virtually

inseparable. Except in the strongest of factual situations, intent to commit this act carries with it

the intent to inflict the injury.” Id. at 400 (internal quotation marks omitted). Amica contends that

Isaac’s “violent behavior,” including charging “like a bull” into an officer and requiring four police

officers to subdue him was “the equivalent of striking another in the face,” as described in Fells

Acres. D. 45 at 13. Amica also argues that this case is similar to Terrio, in which the defendant

in an underlying case was alleged to have sexually assaulted the plaintiff and kicked her down the

stairs. Terrio, 16 Mass. App. Ct. at 166.

       Morrell counters that this case falls within the second strand of cases listed in Talhouni and

must be resolved by a factfinder. According to Morrell, the exclusionary provision does not apply

in this case because courts in Massachusetts have held that actions that were far more “inherently

injurious” than Isaac’s behavior during the October 18 incident were not intended or expected as

a matter of law. D. 47 at 9. Morrell primarily likens this case to two of the cases the Supreme

Judicial Court described as falling in the “second strand.”

       First, Morrell likens this case to Abernathy, in which a 16-year-old boy threw a piece of

blacktop at a car, smashing the car window and injuring the vehicle’s occupants. Abernathy, 393



                                                  12
Mass. at 82. The Supreme Judicial Court reversed the trial court’s grant of summary judgment to

the insurance carrier because, based on the admissible evidence in the record, the court knew only

that the boy had “admitted to performing the physical act of throwing the rock at the car.” Id. at

87. The court reasoned that the boy’s act could have been prompted by the desire to injure the

car’s occupants or, alternatively, could have been intended “merely to frighten the occupants of

the car.” Id. In remanding the case, the court noted that “crucial factual issues concerning [the

boy’s] state of mind and the surrounding circumstances remained unresolved and required further

exploration.” Id. at 88. It also noted that the boy’s adjudication of delinquency for committing an

assault and battery by means of a dangerous weapon was not conclusive as to the coverage issue

since a “conviction of assault and battery by means of a dangerous weapon requires proof only

that the defendant intentionally and unjustifiably used force, however slight, upon the person of

another, by means of an instrumentality capable of causing bodily harm. Id. at 87 n.4.

        Second, Morrell likens this case to Preferred Mut. Ins. Co. v. Gamache, 42 Mass. App. Ct.

194 (1997), aff’d, 426 Mass. 93 (1997). In Gamache, an officer attempted to arrest Gamache, who

was an “insured” under the insurance policy. Id. at 195. In resisting the arrest, Gamache swung

his arms, kicked his feet and dropped to the ground. Id. Gamache then grabbed onto the police

officer’s utility belt, causing the officer to lose his balance and fall, seriously injuring his knee. Id.

The court reversed summary judgment for the insurance company, holding that Gamache’s actions

did not fall within any category of conduct for which an intention to injure is inferred as a matter

of law. Id. at 200. The court also noted that Gamache’s conduct was “arguably more neutral” than

the conduct of the insureds in Talhouni and Abernathy. Id. at 200-01.

        To decide whether this case falls within the first or second strand of cases described in

Talhouni, the Court must consider the specific, admissible evidence in the record about the incident



                                                   13
on October 18, 2016, in the light most favorable to the non-movant, Morrell. See Mariasch v.

Gillette Co., 521 F.3d 68, 70 (1st Cir. 2008). Viewed through this lens, the facts can be

summarized as follows. When Proietti and Taylor tried to put handcuffs on Isaac, Isaac “panicked”

and ran into the hallway, with the intention of escaping from the police. Because the hallway into

which Isaac ran is not large enough to fit two people side by side, Isaac had to cross paths with

Morrell to escape. As Isaac tried to pass Morrell, Morell grabbed Isaac by the side and then from

the back. Malatos then joined Morrell in his efforts to restrain Isaac and the two officers tackled

Isaac into the china cabinet. Isaac continued to struggle, with the intention of escaping the officers.

It was not until Isaac had almost reached the living room, at the end of the hallway, that Morrell’s

hand was crushed against the wall.

       The Court concludes that this case is more similar to those in the second strand, in which

summary judgment was denied, than those in the first strand, for two main reasons. First, the

similarities between this case and Gamache are striking. Both cases involve criminal suspects who

injured police officers in a home in the course of resisting arrest, and Amica has failed to provide

any persuasive reason why the Court should depart from the analysis in Gamache.4 Second, like

in Gamache and Abernathy, here Isaac’s actions could be interpreted in at least two rational ways.

In such cases, the Court can interpret the exception to the Policy “as focusing on either the

insured’s intent to act or the insured’s intent to cause harm.” Gamache, 42 Mass. App. Ct. at 199.

Where two interpretations are possible, “the insured is entitled to the benefit of the one that is more


4
  Amica briefly argues that the cases are distinguishable because here, unlike in Gamache, the
insured was not intoxicated. D. 45 at 17. In Gamache, the Appeals Court concluded that the
question of intoxication on Gamache’s ability to form the requisite intent was a disputed one for
the jury. Id. at 201. The question of intoxication, however, was not dispositive, because the court
had already determined that it would view the insurance policy exclusion as focusing on the nature
of the act, rather than the injury, which posed an issue of disputed, material fact regarding
Gamache’s intent to injure. Id. at 199-200.

                                                  14
favorable to it.” Id. (quoting Hazen Paper Co. v. U.S. Fid. & Guar. Co., 407 Mass. 689, 700

(1990)) (internal quotation mark omitted). The Court’s conclusion here is consistent with the

Supreme Judicial Court’s opinion that “[t]he granting of summary judgment in a case where a

party’s state of mind or motive constitutes an essential element of the cause of action is

disfavored.” Abernathy, 393 Mass. at 86; see Liberty Mut. Fire Ins. Co. v. Casey, 91 Mass. App.

Ct. 243, 246 (2017).

            Finally, the Court rejects Amica’s argument that it is entitled to summary judgment based

on Isaac’s guilty plea in the criminal case. Amica contends that Isaac’s plea—specifically his

agreement with the statements during the colloquy that he “violently thrash[ed] around,”

“resist[ed] arrest” and “commit[ted] an assault and battery on Officer Morrell”—establishes as a

matter of law that his actions were intentional. D. 45 at 15. Assault and battery, however, is a

general intent crime. See, e.g., Commonwealth v. Podkowka, 445 Mass. 692, 700 (2006). For a

general intent crime, “there is no requirement that the Commonwealth must prove the defendant

had a specific intent to injure the victim.” Commonwealth v. Ford, 424 Mass. 709, 711 (1997);

cf. Abernathy, 393 Mass. at 84 (noting that “the resulting injury which ensues from the volitional

act of an insured is still an ‘accident’ within the meaning of an insurance policy if the insured does

not specifically intend to cause the resulting harm . . . ”). Furthermore, “[t]he crime of assault and

battery is defined as the intentional and unjustified use of force upon the person of another,

however slight . . . .” Commonwealth v. Moore, 36 Mass. App. Ct. 455 (1994) (citation and

internal quotation marks omitted). Accordingly, Isaac’s plea shows only that he used some amount

of force, “however slight,” on Morrell. The Court recognizes that Isaac may be cross-examined

about his intentions on October 18, 2016, but it is the role of the jury to resolve that factual dispute

at trial.



                                                   15
VI.      Conclusion

         For the foregoing reasons, the Court DENIES Amica’s motion for summary judgment,

D. 43.

         So Ordered.

                                                       /s/ Denise J. Casper
                                                       United States District Judge




                                            16
